Citation Nr: 1716242	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  12-20 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to service connection, to include on a secondary basis, for shin splints.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1993 to August 1993.  He had additional service in the Reserves from October 1993 through November 2000, including periods of verified active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In September 2012, the Veteran testified at a Travel Board hearing before the undersigned at the Los Angeles RO.  A transcript of that hearing is of record.

In a July 2015 decision, the Board denied service connection for nose disability and ordered a remand for further development for the issues of service connection for back disability and shin splints.  Such development has been completed and these matters are returned to the Board for further consideration.  


FINDINGS OF FACT

1.  The Veteran's back disability did not originate during active service or during any period of ACDUTRA or INACDUTRA, was not aggravated during any period of ACDUTRA or INACDUTRA, is not otherwise etiologically related to any period of active duty or ACDUTRA or INACDUTRA, and was not caused or aggravated by a service-connected disability.

 2.  The Veteran's shin splints did not originate during active service or during any period of ACDUTRA or INACDUTRA, were not aggravated during any period of ACDUTRA or INACDUTRA, are not otherwise etiologically related to any period of active duty or ACDUTRA or INACDUTRA, and were not caused or aggravated by his service-connected bilateral knee disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for back disability have not been met.  38 U.S.C.A. §§ 101, 106, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.6 (2016).

2.  The criteria for entitlement to service connection, to include on a secondary basis, for shin splints  have not been met 38 U.S.C.A. §§ 101, 106, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.6 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a statutory and regulatory duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159 (2016).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VA's duty to notify was satisfied via an October 2008 correspondence that was sent to the Veteran prior to the RO decision that is the subject of this appeal.
 
Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The RO obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  The Veteran was afforded adequate VA examinations in February 2015 and August 2015 (with a December 2016 addendum), wherein, the examiner reviewed the Veteran's records, personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.  38 C.F.R. § 3.159(c)(4).  Therefore, VA's duty to assist was satisfied.

The Board notes that neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim decided herein that has not yet been obtained.  The Board thus concludes that there are no additional records outstanding with respect to that claim.  Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Entitlement to Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When aggravation of a nonservice-connected condition is proximately due to or a result of a service-connected disability a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).  

ACDUTRA includes full-time duty performed for training purposes by members of the Reserves.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  This refers to the two weeks of annual training which each Reservist must perform each year.  It may also refer to the Reservist's initial period of training.

INACDUTRA includes duty, other than full-time duty, performed for training purposes by members of the Reserves.  38 U.S.C.A. § 101 (23); 38 C.F.R. § 3.6(d).  This refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be part-time training.

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 U.S.C.A. §§ 1111  and 1131 (presumption of soundness), 3.306 (presumption of aggravation of a chronic pre-existing disease), and 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) for the periods of ACDUTRA or INACDUTRA is not appropriate.

When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  As such the Board will address the Veteran's claim for service connection for a back disability and shin splints on both direct and secondary bases.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,     1 Vet. App. 49, 53 (1990).

A.  Back disability

The Veteran asserts that his back disability is related to service.  Specifically, the Veteran asserts that his back disability resulted from carrying heavy equipment on hikes during active duty training and while in the Reserves.

Turning to the evidence of record, the Veteran's DD 214 notes a period of active duty from February 17, 1993 to August 18, 1993.  (DPRIS Records, Received June 27, 2016).  He has verified periods of ACDUTRA from July 15, 1994 to July 30, 1994, July 7, 1995 to July 23, 1995, July 12, 1996 to July 28, 1996, June 6, 1997 to June 22, 1997, and August 15, 1998 to August 29, 1998.  Id.

The Veteran's service treatment records (STRs) do not indicate complaints, diagnosis, or treatment of a back injury during his periods of active duty, ACDUTRA, or INACDUTRA.  During an August 1993 release from active duty (RAD) examination, the Veteran reported to the examiner that he was in "excellent health."   No abnormalities were noted during this examination.  The Veteran's July 1994 examination indicated that the Veteran did not incur any disabling injury or illness during that period of ACDUTRA.  A medical report from November 1995 indicated a back injury was sustained in October 1995, while the Veteran was working for UPS, and that he took two weeks off and returned to work in mid-November 1995; however, this injury occurred outside the Veteran's period of active duty, ACDUTRA, and INACDUTRA.  The Veteran's March 1996 Annual Certification of Physical Condition noted the Veteran's back injury from October 1995 and that the Veteran had intensive back pain when standing for long periods of time.  The Veteran's March 1997 Annual Certification of Physical Condition did not mention back pain.  His June 1997 examination indicated that he did not incur any disabling injury or illness during that period of ACDUTRA.  During the Veteran's 1998 Annual Certification of Physical Condition, he mentioned that he was experiencing lower back pain.

VA treatment records from April 1997 noted the Veteran's lower back injury sustained in 1995 and that he took time off work and received therapy for the injury.

During his September 2012 Travel Board hearing, the Veteran testified that he did not  begin feeling pain in his lower back until shortly after a twenty-five mile hike in 1993, while on active duty.  Once the Veteran was in the Reserves, he stated that he had to carry heavy ruck packs, which further aggravated the pain in his lower back.  The Veteran testified that in 1995, he strained his back while at work, which required him to take two weeks off (Hearing Transcript, September 2012).

The Veteran submitted lay statements from two fellow servicemen in support of the his claim.  One comrade served in the same training Battalion as the Veteran and recalled escorting the Veteran to sick bay to receive medical treatment for his back during their Military Combat Training (MCT) and School of Infantry (SOI).  (Statement from R. E., Received December 3, 2012).  Another comrade recalled helping the Veteran on long hikes because he was experiencing pain in his back, as well as seeing the Veteran report to sick bay for his injuries.  (Statement from N. J., Received December 3, 2012).  

The Veteran was afforded a VA examination in February 2015.  During this examination, he was diagnosed with a lumbosacral sprain.  The Veteran reported that he developed lower back pain around 1995 and that the pain never resolved.  He stated that sitting for long periods of time, heavy lifting, and excessive exercise aggravated his back pain, which the examiner noted as a functional impairment.  The Veteran stated that he received physical therapy and an epidural, and that he received some relief from the epidural.  No flare-ups were reported by the Veteran.  The examiner noted the Veteran had guarding and muscle spasms.  No muscle atrophy, ankyloses, radiculopathy,  or intervertebral disc syndrome were found during the VA examination.  The VA examiner opined that the Veteran's back disability was "less likely as not incurred in or related to service," stating that the VBMS claims file did not establish chronicity of an ongoing back condition.

During the Veteran's August 2015 VA examination, the examiner diagnosed him with a lumbosacral strain.  There were no significant findings, and the Veteran's ability to work was not impacted by his diagnosis.  The VA examiner opined that it was "less likely than not" that the Veteran's back disability was incurred in or caused by an in-service injury.  The examiner stated that there was insufficient evidence to establish a link between the Veteran's back disability and his claimed lower back pain from service training.  The examiner noted the Veteran's work-related back injury in 1995 and that there was no pattern of service-related back symptoms in the Veteran's record to link to his current back disability.

In a December 2016 addendum to the Veteran's August 2015 VA examination, the examiner noted that a lumbar strain was identified during a period of active service in 1993, but that following this active period of service, the Veteran's STRs and treatment records were silent for back complaints, diagnosis, and treatment until nearly twenty years later.  The examiner stated this silence in the Veteran's treatment records was notable "as the great majority of patients with a chronic, disabling back pathology require frequent medical care," such as physical therapy, injections, or surgery.  The VA examiner opined that "it is less likely than not" that the Veteran's back pain was due to his period of active training, stating that the Veteran's back pain during service was due to overuse, while his current back disability is more related to age, injury, gender, or genetics.  Regarding whether or not the Veteran's back disability is secondary to his service-connected bilateral knee disability, the VA examiner opined that the Veteran's bilateral knee disability could not cause or aggravate his back disability as there is "no anatomic connection between the arthritis of the knees and a lumbar strain."  The examiner further stated there is not an "anatomic derangement of the knees that would alter gait mechanics in a way that would predispose the Veteran to the development of a lumbar strain."  While the examiner took the Veteran's acquaintance statements as fact, he placed more weight on the documented medical notes from the Veteran's file, as they were from medical professionals at the time of presentation rather than from many years later, as noted in the acquaintance statements.

After consideration of the entire record and the relevant law, the Board finds that the Veteran's back disability is not related to service and was not caused or aggravated by his service-connected bilateral knee disability.  His back disability did not manifest in ACDUTRA and is not otherwise related to disease or injury in ACDUTRA or injury in INACDUTRA.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2014); Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of section 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Here, there is a present disability, as the Veteran was diagnosed with a lumbosacral strain during his February 2015 and August 2015 VA examinations.  Therefore there is sufficient evidence that the Veteran meets the threshold criterion for service connection of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000). 

The Board notes that the Veteran's STRs contain no complaints, diagnosis, or treatment of a back injury from carrying heavy weight while hiking during periods of active service, ACDUTRA, or INACDUTRA.  While the Board recognizes the Veteran's testimony during his Travel Board hearing, in which he asserted that he injured his back in 1993 while in the SOI, the Board notes that the Veteran stated during his August 1993 RAD examination that he was in "excellent health," and no issues or abnormalities were listed by the examiner.  This examination occurred at the end of his active duty period, the same period of time that the Veteran stated he incurred a back injury while on a twenty-five mile hike.    The first complaint of back pain in the Veteran's STRs occurred in November 1995 regarding an October 1995 work-related injury that did not occur during the Veteran's periods of active duty, ACDUTRA, or INACDUTRA.  

Although the Veteran's STRs are silent for complaints, diagnosis, and treatment of a back injury in 1993, nonetheless, the Board concedes that an in-service incurrence or aggravation of a disease or injury exists.  The Board notes that lay testimony is competent to establish the presence of observable symptomatology.   Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that the Veteran's comrades are competent to report that they witnessed the Veteran sustain injuries from training to his back.  Moreover, the Board finds the lay statements of record to be credible.

The Board notes, however, that a gap of over ten years exists in the Veteran's treatment records from the Veteran's separation of service up until the first post-service medical record showing treatment for a back disability in March 2013 by Dr. M. B.  This period without treatment for a back disability is evidence that there has not been a continuity of symptoms, and it weighs heavily against the claim on a direct basis.  Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000).  

Significantly, the December 2016 addendum to the August 2015 VA examination includes the most thorough and factually supported opinions of record, given they are consistent with other evidence of record and included review of the claims file as well as the Veteran's hearing testimony, his lay statements, and his acquaintance statements.  The VA examiner determined that there was no nexus between the Veteran's back disability and his military service.  The examiner has training, knowledge, and expertise on which to he relied to form his opinions, and he provided persuasive rationale for them.

The Board acknowledges the Veteran's contentions that his current back disability is related to service.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at a particular time following service).  While the Veteran is competent to report observable symptoms, the Board finds that determining the etiology of a back disability requires more than a layperson can be expected to competently address.  In this case, the etiology of a back disability is a complex medical question that is not within the competence of a lay person and requires medical expertise.  As there is no indication that the Veteran has any medical training, education or expertise, the Board finds he is not competent to etiologically link any such symptoms to a current diagnosis.  Therefore, the Veteran's lay assertions in the present case are outweighed by the existing medical opinions of record.  As such, the Board finds that direct service connection is not warranted.  

The Board further notes that the medical evidence of record as a whole supports the proposition that there is no etiological relationship between the origin and severity of the Veteran's back disability and his service-connected bilateral knee disability.  The December 2016 addendum to the August 2015 VA examination provided a negative nexus opinion as to the question of whether or not the Veteran's back disability was caused by or aggravated by his service-connected bilateral knee disability.  The examiner determined that there was no anatomic connection between arthritis of the knees and a lumbar strain.  The examiner stated that no anatomic disorder of the knees existed that could alter gait mechanics in a way that would predispose the Veteran to developing a lumbar strain.  A back disability, is not a disorder that is readily amenable to mere lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Accordingly, absent competent medical evidence linking a back disability to bilateral knee disability, the criteria for service connection on a secondary basis have not been met.

Taking into account all the relevant evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a back disability.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See Gilbert; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

B.  Shin Splints

The Veteran seeks service connection for shin splints, secondary to his service-connected bilateral knee disability.  He contends that he sustained a shin splint injury during active service due to marching while wearing hard-soled boots.
 
Turning to the evidence of record, the Veteran's service treatment records (STRs) do not indicate complaints, diagnosis, or treatment of shin splints during his periods of active duty, ACDUTRA, or INACDUTRA.  As previously discussed, the Veteran reported to the examiner that he was in "excellent health" during his August 1993 RAD examination.  While the Veteran was treated for Iliotibial Band Tendonitis in March 1993, no problems relating to shin splints were noted by the examiner during this examination or any other examination conducted throughout the Veteran's remaining periods of ACDUTRA and INACDUTRA.  

During his September 2012 Travel Board hearing, the Veteran testified that he was diagnosed with shin splints around March or April of 1993 during active duty.  He stated that marching with hard-soled boots led to his shin splints and that when he left the Reserves, his shins continued to hurt and that the overall pain worsened. (Hearing Transcript, September 2012).

As previously discussed, the Veteran submitted a lay statement from R. E. in support of his claim.  R. E. stated that he recalled the Veteran being on bed rest and light duty for shin splints in 1993, and that he escorted the Veteran to receive medical treatment during their time of training.  (Statement from R. E., Received December 3, 2012).  

During the Veteran's February 2015 VA examination, he was diagnosed with shin splints, based on the Veteran's current complaints of shin pain.  The VA examiner opined that the Veteran's shin splints were "less likely as not caused by or aggravated by" his service-connected bilateral knee disability, stating that the VBMS claims file did not establish chronicity of ongoing shin splints.

During the Veteran's August 2015 VA examination, the examiner diagnosed him with shin splints.  The VA examiner noted that the Veteran's shin splints did not affect the range of motion in his knees or ankles.  There were no significant findings, and the Veteran's ability to work was not impacted by his diagnosis.  The VA examiner did not provide a medical opinion during this examination.

In a December 2016 addendum to the Veteran's August 2015 VA examination, the VA examiner noted that the Veteran's STRs were silent for a diagnosis of shin splints.  The VA examiner noted a diagnosis of Iliotibial Band Syndrome (ITBS) in March 1993, but stated that this diagnosed was "markedly different" from shin splints, as they are in different anatomic locations of the body.  The VA examiner opined that it is "less likely than not" that the Veteran's shin splints originated during service, stating that shin splints is an injury related to overuse that goes away with rest and that if the Veteran did indeed have shin splints during service, that this was not the beginning of a chronic disabling condition.  While the examiner took the Veteran's acquaintance statement as fact, he placed more weight on the documented medical notes from the Veteran's file, as they were from medical professionals at the time of presentation rather than from many years later, as noted in the acquaintance statement.

After consideration of the entire record and the relevant law, the Board finds that the Veteran's shin splints are not related to service and were not caused or aggravated by his service-connected bilateral knee disability.  His shin splints did not manifest in ACDUTRA and were not otherwise related to disease or injury in ACDUTRA or injury in INACDUTRA.

As to direct service connection, here, there is a present disability, as the Veteran was diagnosed with shin splints during February 2015 and August 2015 VA examinations.  Therefore, the Veteran meets the threshold criterion for service connection of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000). 

Although the Veteran's STRs are silent for complaints, diagnosis, and treatment of shin splints in 1993, the Board concedes that an in-service incurrence or aggravation of a disease or injury exists.  As previously discussed, the Board finds that the Veteran's comrade, R. E., is competent to report that he witnessed the Veteran sustain injuries to his shins during training.  Moreover, the Board finds the lay statement of record to be credible.

The Board also notes that the Veteran's treatment records from separation of service up until the Veteran's February 2015 VA examination are silent for treatment for shin splints.  This period without treatment is evidence that there has not been a continuity of symptoms, and it weighs heavily against the claim on a direct basis.  Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000).  

The December 2016 addendum to the August 2015 VA examination is the most probative in weight, as it includes the most thorough and factually supported opinions of record, given they are consistent with other evidence of record and included review of the claims file as well as the Veteran's hearing testimony, his lay statements, and his acquaintance statement.  The VA examiner determined that there was no nexus between the Veteran's shin splints and his military service.  The examiner has training, knowledge, and expertise on which to he relied to form his opinions, and he provided persuasive rationale for them.

The Board acknowledges the Veteran's contentions that his current shin splints are related to service.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See, 16 Vet. App. at 374; Layno, 6 Vet. App. at 469-70.  While the Veteran is competent to report observable symptoms, the Board finds that determining the etiology of shin splints requires more than a layperson can be expected to competently address.  In this case, the etiology of a shin splints is a complex medical question that is not within the competence of a lay person and requires medical expertise.  As there is no indication that the Veteran has any medical training, education or expertise, the Board finds he is not competent to etiologically link any such symptoms to a current diagnosis.  Therefore, the Veteran's lay assertions in the present case are outweighed by the existing medical opinions of record.  As such, the Board finds that direct service connection is not warranted.  

The Board further notes that the medical evidence of record as a whole supports the proposition that there is no etiological relationship between the origin and severity of the Veteran's shin splints and his service-connected bilateral knee disability.  In the December 2016 addendum to the August 2015 VA examination, the VA examiner provided a negative nexus opinion as to the question of whether or not the Veteran's shin splints were was caused by or aggravated by his service-connected bilateral knee disability, stating that there was no anatomic or pathophysical connection between shins splints and arthritis of the knees.  Shin splints are not a disorder that is readily amenable to mere lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Accordingly, absent competent medical evidence linking shin splints to bilateral knee disability, the criteria for service connection on a secondary basis have not been met.

Taking into account all the relevant evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for shin splints, to include as secondary to bilateral knee disability.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See Gilbert; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for shin splints, to include as secondary to service-connected bilateral knee disability is denied.





____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


